DETAILED ACTION
	This is a Notice of Allowance for application 16/276,528. Receipt of the amendments and arguments filed on 05/03/2021 is acknowledged.
Claims 1-4 and 6-16 are pending.
Claims 5 and 17-19 are cancelled. 
Claims 1-4 and 6-16 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Nachtwey on 06/04/2021.
The application has been amended as follows: 

Amend claim 1 to define --A method of installing porcelain or ceramic tiles or stones using a reactivatable tile bonding mat, the reactivatable tile bonding mat having adhesive and abhesive properties activated after heating on a top surface and on a bottom surface, the method comprising:
placing the reactivatable tile bonding mat on a flat surface, the reactivatable tile bonding mat having the adhesive and abhesive properties on the top surface and on the bottom surface;
placing the porcelain or ceramic tiles or stones on the reactivatable tile bonding 
applying heat to the porcelain or ceramic tiles or stones on the reactivatable tile bonding mat, the reactivatable tile bonding mat having the adhesive properties on the top surface and on the bottom surface activated after the applying the heat to bond to the porcelain or ceramic tiles or stones and the flat surface, respectively; and
applying grout between sides of the porcelain or ceramic tiles or stones;
wherein the reactivatable tile bonding mat includes a low-melting point polymer or synthetic material impregnated with a heat receptor comprising metal flake or fiber, or powdered steel.--;

Amend line 2 of claim 2 to define --the sides of the porcelain or ceramic tiles or stones--;

Amend line 2 of claim 3 to define --the sides of the porcelain or ceramic tiles or stones--;

Amend claim 6 to define --The method of claim 4, 
wherein the reactivatable tile bonding mat comprises an adhesive; and
wherein the applying heat stirs up molecules involving the heat receptor that comprises the flat surface and the porcelain or ceramic tiles or stones.--;

porcelain or ceramic tiles or stones using a reactivatable tile bonding mat, the reactivatable tile bonding mat having adhesive and abhesive properties activated after heating on a top surface and on a bottom surface, the method comprising:
removing grout between sides of the porcelain or ceramic tiles or stones; 
applying heat to the porcelain or ceramic tiles or stones on the reactivatable tile bonding mat, the reactivatable tile bonding mat having the abhesive properties on the top surface and on the bottom surface activated after the applying the heat;
replacing, removing or rearranging the porcelain or ceramic tiles or stones on the reactivatable tile bonding mat, the reactivatable tile bonding mat having the adhesive and abhesive properties on the top surface and on the bottom surface;
applying heat to the altered porcelain or ceramic tiles or stones on the reactivatable tile bonding mat, the reactivatable tile bonding mat having the adhesive properties on the top surface and on the bottom surface activated after the applying the heat to bond to the altered porcelain or ceramic tiles or stones; and
applying grout in joints between sides of the altered porcelain or ceramic tiles or stones;
wherein the reactivatable tile bonding mat includes a low-melting point polymer or synthetic material impregnated with a heat receptor comprising metal flake or fiber, or powdered steel.--;

Cancel claims 17-19.
Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments to the claims filed on 05/03/2021 and provided above overcome the rejections of the previous Office Action and the prior art of record. The claims were amended to more specifically define that the tiles or stones are porcelain, ceramic, or stone material and are placed on the bonding mat, which includes a polymer and metal flake, fiber or powder material, and then the mat is activated by applying heat to the tiles or stones in order to adhere the tiles or stones to the mat. Both Urban (EP 3002387) and D-Agostino (U.S. Publication 2011/0305908) disclose the use of flooring tiles which can be removed from a lower bonding mat; however, such prior art references do not positively define the use of metal flake, fiber, or powder provided in the polymer material of the bonding mat or the step of applying heat to the porcelain, ceramic, or stone material of the tiles in order to activate the bonding mat to adhere the tiles and mat to one another, where a considerable amount of heat would be required to heat up both the tile material and the bonding mat material below it, and such prior art references could only be modified through impermissible hindsight in order to meet each and every feature of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635